Citation Nr: 0112597	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-02 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the cervical spine, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for arthritis of 
the lumbar spine, currently evaluated as 40 percent 
disabling.

3.  Entitlement to an increased evaluation for arthritis of 
the right thumb and right wrist, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased evaluation for bursitis of 
the bilateral shoulders, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1935 to 
December 1941, from May to October 1945, from April 1948 to 
January 1950, from October 1953 to October 1955, and from 
October 1955 to July 1969.  This appeal arises before the 
Board of Veterans' Appeals (Board) from a rating decision of 
the Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).

During the course of the veteran's appeal, the RO granted a 
compensable evaluation for the service-connected arthritis of 
right thumb and wrist.  However, the veteran's appeal 
concerning these issues remains before the Board.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The Board notes that the RO denied entitlement to service 
connection for arthritis of the knees, feet, and heels in a 
December 1999 rating decision.  The RO denied the claims as 
not well-grounded.  This matter is referred to the RO under 
section 7 of the Veterans Claims Assistance Act.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, 114 Stat. 2096, 2099-2100 (2000).

The veteran further averred, in his July 1999 notice of 
disagreement, that he has lost the use of his right hand and, 
in his July 1998 claim for increased evaluation, that he is 
completely disabled.  In an August 2000 informal hearing 
presentation, the veteran's representative noted this and, 
accordingly, claimed entitlement to a total disability 
evaluation for compensation purposes based on individual 
unemployability due to service connected disabilities.  In 
addition, the representative claimed entitlement to special 
monthly compensation or pension by reason of the need for aid 
and attendance of another, or by reason of being housebound.  
These matters are referred to the RO for appropriate action.

Finally, the Board notes that the veteran submitted 
additional evidence directly to the Board.  This evidence was 
received in September 2000, past the 90 days allowed for the 
receipt of additional evidence in the April 2000 letter 
advising him that his record was being transferred to the 
Board.  Some of the evidence submitted is either irrelevant 
to the issues on appeal or duplicative of evidence that is 
already present in the claims file.  Yet, concerning that 
evidence which is new, the Board finds that it need not make 
a determination on whether or not good cause for the delay in 
submitting this evidence has been demonstrated, as the Board 
is remanding the veteran's claims for further development on 
other grounds.


REMAND

After review of the record, the Board concludes that further 
development is required before the completion of appellate 
action.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.).

First, the veteran stated he has received treatment for his 
service-connected disabilities at VA Medical Centers (MCs) in 
Birmingham and Huntsville, Alabama.  Yet, the RO has not made 
an attempt to obtain these records.  In addition, the veteran 
has submitted other, private, medical treatment records.  
While the RO has identified and requested records of health 
care providers the veteran has identified; it has not 
requested records of these newly identified private health 
care providers.

Second, the record does not show that the RO has evaluated 
the veteran's disabilities in accordance with Esteban v. 
Brown, 5 Vet. App. 259, 261 (1994) and VAOPGCPREC 23-97 (July 
7, 1997).  The veteran averred that he experiences 
neurological symptoms which he feels are the result of his 
service-connected spine disabilities.  Corroborating his 
statements, private treatment records evidence diagnoses of 
cervical and lumbar spine stenosis with clinical findings of 
severe spinal stenosis at every level excluding L5-S1 and 
disc bulging at every level from L2-L3 to L4-L5 in February 
and August 1999.  A July 1999 entry notes that the veteran 
was diagnosed with L2 nerve root impingement in July 1998.  
Yet, the RO has not considered whether or not the stenosis 
and/or any neurological involvement is part of the service-
connected cervical and lumbar spine disabilities.  Concerning 
the bilateral shoulder disabilities, the medical evidence 
reveals that the veteran exhibits limitation of motion in 
both right and left shoulder joints.  Yet, the RO has 
evaluated the shoulder joint disabilities as a single 
bilateral joint condition rather than as separate, right and 
left, joint disabilities.  Similarly, the RO has not 
considered whether or not separate, compensable evaluations 
should be afforded the right thumb and right wrist 
disabilities.

Third, the October 1998 VA examinations are not adequate.  
Moreover, some of the evidence offered is unclear and/or 
conflicting.  While the October 1998 VA examination report 
reflects that the veteran's spine was described as atrophic, 
and that he exhibits a postural abnormality of standing in a 
position of 5 degrees forward flexion, the examiner described 
the range of cervical and lumbar spine motion as normal.  In 
addition, the examiner noted the veteran exhibited pain 
severe enough to cause limitation of motion in all examined 
joints, yet s/he did not indicate at what point motion 
stopped.  Concerning the right thumb and right wrist, the 
examination reflects no range of measurement findings 
although clinical findings do evidence degenerative changes 
in the carpal distal interphalangeal, and proximal 
interphalangeal joints.

Hence, the RO should be given the opportunity to afford the 
veteran further examination to determine the nature and 
extent of his service connected cervical spine, lumbar spine, 
right thumb, right wrist, and right and left shoulder 
disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995).  In the alternative, the 
RO should request medical review of the veteran's claims 
file, including any and all newly obtained or received 
evidence, to determine if the currently manifested 
neurological symptomatology is part of or the result of the 
service-connected cervical and lumbar spine disabilities.  
The RO should consider whether these and other manifestations 
of the service-connected cervical and lumbar spine, right 
thumb and wrist, and right and left shoulder disabilities 
warrant higher or separate, compensable evaluations under 
appropriate diagnostic codes.  Finally, the RO should give 
the veteran the opportunity to identify further records of 
treatment received for these disabilities; and VA records of 
treatment accorded the veteran for these disabilities must be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
has constructive, if not actual, knowledge of items generated 
by VA).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions.

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the 
service connected cervical spine, lumbar 
spine, right thumb, right wrist, right 
shoulder, and left shoulder disabilities.  
The RO should procure duly executed 
authorization for the release of private 
medical records, where appropriate.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment for the service connected 
cervical spine, lumbar spine, right 
thumb, right wrist, right shoulder, and 
left shoulder disabilities.  The RO 
should ensure that it has all existing 
treatment records of which it has 
knowledge.  In particular, the RO should 
ensure that it has obtained any and all 
records of treatment accorded the veteran 
at VAMCs Huntsville and Birmingham, 
Alabama that are not already of record.

3.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of the negative 
results.  38 C.F.R. § 3.159.

4.  The RO should schedule the 
appropriate examinations to determine 
the nature and extent of the service-
connected cervical spine, lumbar spine, 
right thumb, right wrist, right 
shoulder, and left shoulder 
disabilities.  All indicated tests and 
studies should be accomplished.  The 
claims folder, to include any records 
obtained per this remand, and a copy of 
this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion, and comment 
on the functional limitations, if any, 
caused by the veteran's service-
connected cervical spine, lumbar spine, 
right thumb, right wrist, right 
shoulder, and left shoulder 
disabilities-including, specifically, 
the effects of pain and weakness on 
range of motion and functionality-in 
light of the provisions of 38 C.F.R. §§ 
4.40, 4.45 and of DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995). 

The examiner should be requested, 
specifically, to determine the nature 
and extent of any neurological 
involvement.  Where neurological 
examination is required, the RO should 
duly schedule such examination(s).  
Where these manifestations are present, 
the examiner is requested to provide an 
opinion as to their etiology.

The examiner(s) is(are) asked to 
identify the information on which 
s/he(they) based the opinion(s).  The 
opinion(s) should adequately summarize 
the relevant history and clinical 
findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinion(s) 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon.

5.  In the alternative, if the veteran 
is unable to report for scheduled 
examinations, the RO should attempt to 
tailor its assistance to the veteran's 
circumstances (see Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991), including 
requesting a field examination or 
returning the claims file, including any 
and all newly acquired evidence, to the 
examiner who conducted the October 1998 
VA examinations, or another examiner(s) 
for clarification.

The examiner(s) is(are) are also 
specifically requested to make a 
determination based on all the evidence 
of record, as to whether or not any 
neurological manifestations are 
etiologically related to the service-
connected disabilities.  If the 
examiner(s) cannot so determine, the 
examiner(s) should so state.

The examiner(s) is(are) further 
requested to offer an opinion, based on 
all the evidence of record, as to the 
extent and severity of the service-
connected cervical spine, lumbar spine, 
right thumb, right wrist, right 
shoulder, and left shoulder 
disabilities.  If the examiner(s) cannot 
so determine, the examiner(s) should so 
state.

The examiner(s) is(are) asked to 
identify the information on which 
s/he(they) based the opinion(s).  The 
opinion(s) should adequately summarize 
the relevant history and clinical 
findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinion(s) 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon.

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 
9, 2001), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among other things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

7.  The RO should re-evaluate the 
veteran's service-connected cervical 
spine, lumbar spine, right thumb, right 
wrist, right shoulder, and left shoulder 
disabilities in light of the newly 
acquired evidence and determine whether 
increased evaluations may now be granted.  
In so doing, the RO should consider 
whether the veteran exhibits 
symptomatology of the cervical spine, 
lumbar spine, right thumb, right wrist, 
right shoulder, and left shoulder 
disabilities that warrants separate, 
compensable evaluations under other 
diagnostic codes, in accordance with 
Esteban v. Brown, supra, and the 
precedent opinion of the VA General 
Counsel, VAOPGCPREC 23-97.

If any benefit sought on appeal remain 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2000).

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




